DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 11-14, 21, and 22 in the reply filed on 3/15/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Goodall et al. (US 2018/0021564, hereinafter “Goodall”).
In regards to claim 11, Goodall discloses an earpiece (Fig. 46B) comprising: an earbud supporting at least one electrode (4600); and an ear tip (Fig. 46B, element 4613 and Fig. 48E) comprising: a body having a deformable outer wall (Fig. 48E; element 4826); an electrically conductive element arranged on 
In regards to claim 21, Goodall discloses wherein the body has first and second ends (top and bottom of 4613 in Fig. 46B, respectively) and an inner wall extending between the first and second ends (4511), wherein the deformable outer wall is connected to the inner wall of the body at the first end (top of Fig. 46B) and tapers away from the inner wall toward the second end, and wherein the inner wall comprises at least one conductive lead configured to electrically connect with the electrically conductive element when the outer wall is deformed toward the inner wall (Figs. 46B and 48E -- the conductive inner wall of 4511 connects the earbud to the outer surface of the ear tip).  Please note that Fig. 48B shows the ear tip’s inner surface 4511 connecting the earbud electrode 4612 to the outer surface of 4613.  The examiner’s position is that the broadest reasonable interpretation of a “conductive lead” is a conductive path that connects two elements, and thus element this inner surface coating of 4511 meets this definition and electrically connects the elements at all times, including “when the outer wall is deformed toward the inner wall.”
In regards to claim 22, Goodall discloses wherein the body has first and second ends and an inner wall extending between the first and second ends, wherein the deformable outer wall is connected to the inner wall of the body at the first end and tapers away from the inner wall toward the second end, and wherein the electrically conductive element extends along the outer surface of the deformable outer wall and an inner surface of the inner wall (see explanation above for claim 21 and Figs. 46B and 48E; the electrically conductive element is a coating over the ear tip, including the claimed surfaces).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodall in view of Havenstrite et al. (US 2017/0360994, hereinafter “Havenstrite”).  Goodall discloses the essential features of the claimed invention except for a coating comprising hydrogel comprising poly(N-isopropylacrylamide) hydrated with an electrically conductive liquid.  Havenstrite teaches providing such devices as neurostimulators and hearing aids (par. 0012) with a coating comprising hydrogel comprising poly(N-isopropylacrylamide) (par. 0014) hydrated with an electrically conductive liquid (body fluid; par. 0009) to provide the predictable results of a coating that improves biocompatibility by improving .
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cartledge et al. (US 2017/0361094) is another example of an earbud with an ear tip having a conductive electrode on the surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792